Citation Nr: 1525169	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  10-01 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for a bilateral ankle condition.

3.  Entitlement to service connection for a bilateral knee condition.

4.  Entitlement to a compensable evaluation for hepatitis B.


REPRESENTATION

Veteran represented by:	Trent Devenzio, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to July 1979 and from September 1980 to December 1987.

This appeal is before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In March 2015, the Veteran testified during a Board hearing in Houston, Texas before the undersigned Veterans Law Judge.  A transcript is included in the VBMS electronic claims file.

The issues of entitlement to service connection for gout, entitlement to service connection for a bilateral ankle condition, and entitlement to service connection for a bilateral knee condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Hepatitis B is productive of intermittent fatigue, malaise, and anorexia, but is not productive of daily fatigue, malaise, and anorexia requiring dietary restriction or continuous medication, or of incapacitating episodes requiring bed rest and treatment by a physician.



CONCLUSION OF LAW

The criteria for an evaluation of 10 percent, but not in excess thereof, for hepatitis B have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7345 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated March 2007 and July 2007.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  Also, the Veteran was provided a VA examination of his hepatitis B in April 2007.  The Board finds that this examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiner also addressed and described the functional effects caused by the Veteran's hepatitis B.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Hepatitis B

The Veteran seeks a compensable rating for hepatitis B.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Veteran's hepatitis is rated under 38 C.F.R. § 4.114, Diagnostic Code 7345, which rates chronic liver disease without cirrhosis (including hepatitis B, chronic active hepatitis, autoimmune hepatitis, hemochromatosis, drug-induced hepatitis, etc., but excluding bile duct disorders and hepatitis C).  Note (2) to the rating criteria defines an "incapacitating episode" as a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  The Veteran is currently in receipt of a 0 percent rating, which is warranted for nonsymptomatic hepatitis.  

A 10 percent rating is warranted for intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period. 

A 20 percent rating is warranted for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period. 

A 40 percent rating is warranted for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period. 

A 60 percent rating is warranted for daily fatigue, malaise and anorexia with substantial weight loss (or other indication of malnutrition) and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks, during the past twelve- month period, but not occurring constantly. 

A 100 percent rating is warranted for near constant debilitating symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain. 

The Veteran underwent a VA examination in April 2007.  The Veteran reported that his hepatitis B caused his body weight to fluctuate and prevented him from exercising.  He reported easy fatigability, arthralgia, gastrointestinal disturbances, nausea and vomiting, loss of appetite, and jaundice.  Specifically, he reported daily fatigue, 4 or more bowel movements per day, and occasional loss of appetite.  He reported frequent abdominal cramping.  The condition causes rare black tarry stools.  The Veteran was not being treated for his hepatitis.  The examiner determined that the Veteran's functional impairment was bowel problems, urinary frequency, and erectile dysfunction.  On physical examination, the examiner found that the Veteran was in no acute distress.  There were no signs of palmar erythema, spider nevi, or jaundice.  The liver was not palpable and there was no tenderness.  There was no ulceration, edema, stasis dermatitis, clubbing, or cyanosis.  There was no muscle weakness or wasting.  The examiner determined that the blood count was within normal limits, showing insignificant abnormalities.  Ferritin level, prothrombin time, and liver function test results were all within normal limits.  The Veteran tested positive for the hepatitis B surface antigen, and negative for hepatitis A, B, and C antibodies.

In his January 2010 substantive appeal, the Veteran stated that his hepatitis B manifests symptoms of weakness, urine infections, and fatigue.  At his March 2015 hearing, the Veteran stated that he suffers fatigue, stool problems, and bladder problems due to his hepatitis.  

In a March 2015 brief and a May 2015 statement, the Veteran supplied the results of blood tests which show the hepatitis B antigen is present in the Veteran's blood.

The Board finds that the evidence warrants a rating of 10 percent for the Veteran's hepatitis B.  The Veteran's current 0 percent rating is specifically warranted for nonsymptomatic hepatitis B, but the VA examination report did not contain a finding that the Veteran was nonsymptomatic.  Instead, the report adopted the Veteran's reported symptoms.  The Board finds that disability picture for the Veteran's hepatitis B more closely resembles the 10 percent rating, which is warranted for intermittent fatigue, malaise, and anorexia.  The Veteran has stated that he suffers from fatigue and malaise.  There is no evidence on the record as to whether the Veteran suffers from anorexia.  Resolving reasonable doubt in favor of the Veteran, the Board therefore grants the Veteran a 10 percent evaluation for his hepatitis B.

The Board further finds that a rating in excess of 10 percent is not warranted.  Higher ratings for hepatitis B are warranted for daily fatigue, malaise, and anorexia, along with (1) required dietary restrictions or continuous medication, (2) minor weight loss and hepatomegaly, (3) substantial weight loss and hepatomegaly, or (4) near constant debilitation symptoms.  Higher ratings may also be assigned by the length of periods of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  The record contains no evidence to support these ratings.  There is no evidence that the Veteran has received any treatment whatsoever for his hepatitis in the past 10 years.  He does not take medication, has not experienced weight loss, and has not been prescribed bed rest.  For these reasons, the Board finds that a rating in excess of 10 percent is not warranted.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's hepatitis.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities, including fatigue and difficulties with stool and urination, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his hepatitis is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying a higher rating, the criteria for higher schedular ratings were considered, but the rating assigned was upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

An initial evaluation of 10 percent for hepatitis B, but not in excess thereof, is granted, subject to the laws and regulations governing the payment of VA benefits.


REMAND

The Veteran claims service connection for a bilateral ankle condition, a bilateral knee condition, and gout.

Service treatment records show that a scar on the Veteran's right knee was noted at his August 1980 entrance examination.  Prior to an unrelated surgery in September 1981, the Veteran reported a prior knee injury that gets stiff after exercise.  The Veteran was treated for pain in the right ankle and diagnosed with a strain in October 1982 and again in May 1983.  In June 1983 he was diagnosed with mild bursitis of the right ankle.  He was treated for a right ankle sprain in April 1986, and after follow-up treatment in May 1986 he was diagnosed with possible recurrent tendinitis.  In September 1986 elevated uric acid levels were noted in the Veteran's blood.  An undated service treatment record shows that the Veteran suffered a muscle strain in his left knee.

VA treatment records show that in October 1998 the Veteran was treated for his left knee giving way frequently.  He underwent physical therapy outside VA.

The Veteran underwent a VA examination of his lower extremities in October 2007.  He reported that he currently had no problems with his right knee and right ankle, but suffered pain in his left knee and left ankle.  He reported swelling and tenderness on a weekly basis in the left knee, and that the knee locks up on him.  The Veteran stated that his ankle would also swell and become hot and painful, lasting for three to seven days.  Knee flare-ups would follow after the ankle improved.  The Veteran reported recurrent bouts of gout in multiple joints since 1985.  After clinical examination and review of x-rays, the examiner diagnosed the Veteran with minimal patellofemoral syndrome of the left knee, and opined that the pain was more likely than not related to bouts of gouty arthritis.  The examiner further diagnosed the Veteran with a normal left ankle, and opined that the pain in the ankle was more likely than not related to bouts of gouty arthritis.  The examiner opined that the conditions were less likely than not related to service, based on the rationale that the Veteran was treated in service for a left knee sprain that resolved in one week, and that the Veteran was treated in service for his right ankle which had no current disorder.

In his December 2008 notice of disagreement, the Veteran stated that his ankle and knee conditions were the result of injuries suffered participating in combat ready training and sports during his second period of service.

In his January 2010 substantive appeal, the Veteran specified that his gout affects his knees and ankles, and he attributed this to the wear and tear his joints suffered from his physical jobs during his second period of service, specifically longshoreman and warehouse management.

VA treatment records show that in March 2013 the Veteran sought treatment for joint pain.  The physician assessed degenerative joint disease and gout, and ordered a rheumatology consultation.  At his June 2013 rheumatology consultation, the Veteran reported that he developed joint pain in his knees in his 30s.  He was diagnosed with gout, but it was never crystal proven.  His rheumatologist concluded that he most likely has gout.  He reported flares of gout in his knees every few months, lasting about a week.  September 2013 x-rays of his hands and feet showed findings consistent with clinically known gout.  During a March 2014 flare-up of his condition, the Veteran returned to his rheumatologist, who was unable to confirm the gout diagnosis through aspiration of the knee.  

VA treatment records show that in May 2014, the Veteran was treated for pain in his right knee.  A June 2014 MRI revealed moderate to large effusion with underlying synovitis, moderate sized popliteal cyst, moderate to marked degenerative changes of the lateral femorotibial compartment, an irregular complex tear at the anterior horn and body of the lateral meniscus with partial lateral extrusion, a grade 1 strain at the MCL with slight grade 1 strain at the LCL, and subchondral cystic changes and edema at the posterior aspect of the lateral femoral condyle and the lateral tibial plateau.  His rheumatologist concluded that though he may be having a mild gout flare, his most serious problem was with his right knee, and he was referred to his orthopedist for surgical consultation.  In July 2014 the Veteran's orthopedist diagnosed degenerative joint disease of the right knee and determined that surgery was not yet appropriate treatment.  In September 2014, the Veteran's rheumatologist prescribed him painkillers for osteoarthritis of the right knee, and advised him to taper off his prednisone prescription, because his current condition is not related to gout.  The Veteran was again treated for right knee pain by his orthopedist in November 2014.  In January 2015, the Veteran was informed by his orthopedist that he needed to lose weight to be a candidate for total knee replacement.  X-rays of his knees showed mild to moderate degenerative changes, more in the right knee than the left.

At his March 2015 hearing, the Veteran stated that his right knee pain began in high school prior to service, which he attributed to playing sports.  He stated that he brought that condition to the attention of the examiners at his induction examination into service.  The Veteran stated that he was always on crutches while he was in service, presumably due to his ankle sprains.  The Veteran also stated that his gout diagnosis is "all over," including his ankles, arms, and hands.

In May 2015, the Veteran submitted a statement from his VA treating rheumatologist, who opined that the Veteran's knee conditions are more likely than not related to in-service trauma experienced by the Veteran due to the wear and tear of training.  The Veteran further contended that he has suffered gout consistently since service.

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board finds that a VA examination is necessary to determine whether the Veteran's current conditions can be linked to service.  

With respect to the Veteran's claimed gout, the Veteran has never received a VA examination to determine any relationship between his chronic gout and the elevated uric acid levels he experienced in service.  The Board finds that such an examination is necessary to decide the Veteran's claim. 

With respect to the Veteran's claimed bilateral ankle condition, the Board notes that the VA examiner found that the Veteran's left knee and ankle pain were likely due to bouts of gouty arthritis.  The Board therefore finds that the issue of service connection for a bilateral ankle condition is inextricably intertwined with the issue of service connection for gout, and that remand of that issue is likewise warranted.

With respect to the Veteran's claimed bilateral knee condition, the Veteran's October 2007 VA examination did not address his right knee, as the Veteran at that time said that his right knee was not bothering him.  Since then, however, it is clear that his right knee has manifested as a current disability, and his rheumatologist believes it is related to service.  The Board finds that the rheumatologist's opinion is not clearly supported by a review of the Veteran's service treatment records, however, and a second opinion is therefore necessary to decide this claim.  The Board further notes that this issue too is inextricably intertwined with entitlement to service connection for gout, and that an opinion is necessary to determine if there is any relationship between the Veteran's gout and current knee conditions.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional relevant medical records that may have come into existence in the interim, and associate them with the Veteran's claims file.

2.  Obtain a medical opinion to in response to the following questions: 

	a) Whether the Veteran's gout is at least as likely as 	not (i.e., a 50 percent probability or more) was 	incurred in, caused by, or otherwise etiologically 	related to service.  In formulating the opinion, the 	examiner shall consider the elevated uric acid levels 	noted in service.  

	b) If, and only if the answer to the above question is 	in the affirmative, then the examiner is requested 	opine whether it is at least as likely as not (i.e., a 50 	percent probability or more) that the gout affects 	either or both	of the knees and/or ankles.   

The claims file must be reviewed by the examiner.  If the examiner deems it necessary, an examination of the Veteran may be requested.  

A rationale for all medical opinions shall be provided.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefits sought remain denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


